Title: Bartholomé Wild to John Adams: A Translation, 31 March 1782
From: Wild, Bartholomé
To: Adams, John



Utrecht, 31 March 1782
Your Excellency

Being born a free man in Switzerland and living in this free republic for more than 40 years, it should not surprise you that I am interested in a new free people, and that, with God’s help, they will escape British tyranny by surmounting this enslavement. Our province, especially the inhabitants of this city, has learned with great joy that the states of Holland have finally recognized their freedom, and would like to commence a treaty of friendship and trade that could only be advantageous for both nations or republics. We hope that the other provinces will take a firm resolution, equal to the one taken by Friesland.
This letter is to inform you that last Friday, a petition presented to our states’ deputies to this same effect, signed by 83 manufacturers and traders, was favorably received. Yesterday, an extraordinary session was held on this subject in order to prepare for the conclusion of the assembly of their noble mightinesses next Wednesday. I have reason to believe that the wishes of the good bourgeoisie will be achieved and that in the end we will triumph over all of the country’s traitors, that is to say, the Anglomanes.
I have the honor to provisionally send you the petition, and ask that you keep it until I will have the satisfaction of sending you the second one with all of the signatures.

I dare tell you that along with Mr. Hoevenaar, the state prosecutor, I have devoted all actions to arrive at this point and be assured that with the reservation of very few people, mostly nobility and bourgeoisie, all are for the good cause. The all powerful blesses this work and may it accrue to his glory and our common prosperity.

I recommend myself, with your kindness, in having the honor to be with the great consideration of your Excellency, your very humble, very obedient, and very devoted servant
B. Wild

